PER CURIAM.
We affirm in part and reverse in part the trial court’s order denying appellant's motion for post-conviction relief without a hearing. We reverse only that portion of the order denying appellant’s claim of ineffective assistance of counsel. We remand with directions that the trial court either schedule an evidentiary hearing or attach portions of the record which conclusively establish that appellant’s claim of ineffective assistance of counsel is without merit.
ANSTEAD, LETTS and BARKETT, JJ., concur.